Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment of July 22, 2020 is acknowledged. It is noted that Claims 1-11 are amended. 
 		    Claim Objections
2.	Claims 3 and 8-11 are objected to because of the following informalities:  
 	a) Claim 3, line 2 is missing text. 
   	b) Claim 1, line 1, the preamble “a busway” of claim 1 is different from the preamble “an electrical component” of claim 8 .  However, claims 8 -11 are depended on claim 1. Please change the preamble of claims 8-11 to be the same as the preamble of claim 1 to separate claims 8-11 to be the different independent claims or canceled these claims 8-11; because the preamble’s effect on claim scope, the determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" [see MPEP 2112.02]. Appropriate correction is required.
 		Claim Rejections - 35 USC § 102
3.  	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless -
 	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
4.  	Claims 1-3, 5-6 and 8-11 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention as being anticipated by Lewis et al [US20180062368].

    PNG
    media_image1.png
    715
    1293
    media_image1.png
    Greyscale
 
 	Claim 1, Lewis et al disclose a busway comprising a profile 24 disposed on a first side S1, a second side S2 and a third side S3 of the busway, the first side and the second side  being parallel to each other, the third side being parallel to an extending direction (L) of the busway and adjacent to the first side and the second side, at least a part of the profile on the first side and the second side being planar; and
 	a conductor 28 (28= 28a+26+28b] disposed within a space S defined by the first side, the second side and the third side, the conductor being U-shaped and opening towards a fourth side S4, and the fourth side being parallel to the third side and adjacent to the first side and the second side.
Claim 2, Lewis et al disclose the busway comprising busway of claim 1, wherein the profile comprises a plurality of partitions 24a extending parallel to the first side and the second side from the third side and partitioning the space into a plurality of receptacles (where receptacles having space S located), each of the plurality of receptacles opening towards the fourth side; and the conductor comprises a plurality of conductors that are disposed within the plurality of receptacles, respectively.
facing towards the fourth side.
 	Claim 5, Lewis et al disclose the busway of claim 1, wherein the conductor 28 comprises pressing portions (mating surfaces on inner side of 28) disposed at both ends of the conductor along the extending direction (L) and recessed perpendicular to the extending direction (L) from a surface of the conductor 28 towards a center of the conductor 28.
Claim 6, Lewis et al disclose the busway of claim 1, wherein the conductor comprises pressing portions disposed at both ends of the conductor along the extending direction (L) and recessed perpendicular to the extending direction (L) from a surface of the conductor towards a center of the conductor.
	Claims 8-11, a jack box, a plug-in member, first and second  protrusions, first and second snap-fit members, first and second arms, an extension portion, aperture, a rotatable connector, are not positively recited, because they are not part of busway.
 				Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al [US20180062368].
Claim 7, Lewis et al disclose the busway wherein the profile 24 comprises a first groove O1 and a second groove O2 disposed adjacent to the first side and the second side, respectively, wherein, along a direction (H) perpendicular to the extending direction (L), a sidewall of the first groove is at a first distance away from the first side, a sidewall of the second groove is at a second distance away from the second side, and the first distance is equal to the second distance.  Lewis et al disclose the  invention generally all as claimed, but does not show the first distance to be equal to the second distance. It would haven obvious to one having ordinary skill at the time the invention was made to modify the distance forming by the  sidewall of the first groove to be unequal the distance forming by the sidewall of the second groove of Lewis et al for the matter of design choice; since it has been held that where the general conditions of a claim are  disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
 				Allowable Subject Matter
7.  	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8. 	The following is a statement of reasons for the indication of allowable subject matter: Regarding to claims 4, none of prior art teach or suggests the busway wherein the insulator comprises a base disposed between each receptacle and each conductor and comprising a first face, a second face and a third face wherein the first face and the second face are parallel to each other and perpendicular to the third face; and an extension portion comprising a first extension member and a second extension member  disposed oppositely with an aperture formed therebetween, and wherein the aperture is flared in a direction away from the base.
conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831